                  Case 1:17-cv-04275-RPK-RML Document 274-27 Filed 07/01/20 Page 1 of 2 PageID #: 8029
                                           Allstate Ins. Co., et al. v. Avetisyan, et al.
                                              Exhibit 24 - Prejudgment Interest
Almatcare Medical Supply, Inc./ Alexandra Matlyuk
                              2016           2017         2018           2019           2020          Total
Common Law Damages          $11,891.74      $7,667.43       $0.00       $2,370.84     $10,705.98     $32,635.99
Interest Rate                     0.09           0.09        0.09             0.09          0.09
Number of Years                   3.33           2.33        1.33             0.33          0.00
Prejudgment Interest         $3,567.52      $1,610.16       $0.00           $71.13         $0.00      $5,248.81


Alexandra Matlyuk
                              2016           2017         2018           2019           2020          Total
RICO Damages                $11,367.75      $7,667.43       $0.00       $2,370.84     $10,705.98     $32,112.00
Interest Rate                     0.09           0.09        0.09             0.09          0.09
Number of Years                   3.33           2.33        1.33             0.33          0.00
Prejudgment Interest         $3,410.33      $1,610.16       $0.00           $71.13         $0.00      $5,091.61


AVA Custom Supply, Inc./ Artur Avetisyan
                               2016          2017         Total
Common Law Damages            $2,553.68     $3,770.70    $6,324.38
Interest Rate                      0.09          0.09
Number of Years                    3.33          2.33
Prejudgment Interest            $766.10       $791.85    $1,557.95


Artur Avetisyan
                               2016          2017         Total
RICO Damages                  $2,553.68     $3,399.00    $5,952.68
Interest Rate                      0.09          0.09
Number of Years                    3.33          2.33
Prejudgment Interest            $766.10       $713.79    $1,479.89



Note: Interest is calculated from January 1st of the year following the year in which payment was made by Plaintiff through May 1, 2020



                                                                         1 of 2                                                           Exhibit 24
                  Case 1:17-cv-04275-RPK-RML Document 274-27 Filed 07/01/20 Page 2 of 2 PageID #: 8030
                                           Allstate Ins. Co., et al. v. Avetisyan, et al.
                                              Exhibit 24 - Prejudgment Interest
Daily Medical Equipment Distribution Center, Inc./ Gregory Miller
                               2011          2012         2013           2014           2015          2016
Common Law & RICO
                            $29,505.39     $95,048.38 $79,560.94      $273,841.91 $187,179.46       $102,963.82
Damages
Interest Rate                     0.09           0.09       0.09             0.09           0.09           0.09
Number of Years                   8.33           7.33       6.33             5.33           4.33           3.33
Prejudgment Interest        $22,129.04     $62,731.93 $45,349.74      $131,444.12     $72,999.99     $30,889.15

                               2017          2018         2019           2020          Total
Common Law & RICO
                            $10,449.22          $0.00   $3,710.86       $12,430.36 $794,690.34
Damages
Interest Rate                      0.09          0.09         0.09            0.09
Number of Years                    2.33          1.33         0.33            0.00
Prejudgment Interest          $2,194.34         $0.00      $111.33           $0.00 $367,849.62


IG & NAT Services, Inc.
                              2010           2011         2012           2013           2014          2015          2016         2017       Total
RICO Damages                $20,711.07     $48,544.09     $191.67       $17,654.40     $3,092.23      $2,768.00   $14,827.25    $4,492.53 $112,281.24
Interest Rate                     0.09           0.09        0.09             0.09          0.09           0.09         0.09         0.09
Number of Years                   9.33           8.33        7.33             6.33          5.33           4.33         3.33         2.33
Prejudgment Interest        $17,397.30     $36,408.07     $126.50       $10,063.01     $1,484.27      $1,079.52    $4,448.18     $943.43 $71,950.27




Note: Interest is calculated from January 1st of the year following the year in which payment was made by Plaintiff through May 1, 2020


                                                                         2 of 2                                                             Exhibit 24
